DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on November 29, 2021 has been entered. Claims 1-20 are pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application should be amended as follows: 
Claim 19 line 2, the Examiner believes, the phrase “supporting an optical via” should be changed by - - supporting an optical unit via - -.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Binnard et al. [US 20090033895 A1] teaches the projection lens PL is mounted to and supported by the suspended projection lens frame member 60 via flexible coupling devices 62. As shown in FIG. 1, the flexible coupling devices 62 are disposed between an upper surface of the frame member 60 and a lower surface of a 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a microlithographic arrangement as claimed, more specifically, the microlithographic arrangement comprising two of the supporting units are coupled via a coupling device to define a supporting unit pair; and the coupling device is configured to counteract a deviation from a predeterminable ratio of the supporting forces of the two supporting units of the supporting unit pair, in combination with the other elements required by claim 1.
	With regard to claim 19, the prior art of record does not anticipate nor render obvious to one skilled in the art a method as claimed, more specifically the method comprising step of supporting an optical unit via at least four separate supporting units wherein: two of the supporting units are coupled via a coupling device to define a

	Claims 2-18 and 20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882